 
Exhibit 10.1
 
BK TECHNOLOGIES, INC.
 
2017 INCENTIVE COMPENSATION PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED SHARE UNIT AGREEMENT
 
Summary of Restricted Share Unit Award
 
BK Technologies, Inc. (the “Company”) grants to the Grantee named below, in
accordance with the terms of the 2017 Incentive Compensation Plan (the “Plan”)
and this Non-Employee Director Restricted Share Unit Agreement (the
“Agreement”), the following number of Restricted Share Units, on the Date of
Grant set forth below:
 
Name of Grantee:
 
 
Number of Restricted Share Units:
 
 
Date of Grant:
 
 
Vesting Date:
 In 20% annual installments on the first, second, third, fourth and fifth
anniversaries of the Date of Grant

 
Terms of Agreement
 
1.            Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the total number
of share units (the “Restricted Share Units”) set forth above. Each Restricted
Share Unit shall represent the contingent right to receive one Share and shall
at all times be equal in value to one Share. The Restricted Share Units shall be
credited in a book entry account established for the Grantee until payment in
accordance with Section 4 hereof.
 
2.            Vesting of Restricted Share Units.
 
(a)            A ratable portion of the Restricted Share Units (subject to such
rounding conventions as maintained by the Company from time to time) shall vest
on each of the Vesting Dates set forth above (the “Vesting Date”), provided that
the Grantee shall have remained in the continuous service of the Company as a
director (“Continuous Service”) through the applicable Vesting Date.
 
(b)            Notwithstanding Section 2(a), (i) if the Grantee makes himself or
herself available and consents to be nominated by the Company for Continuous
Service as a director of the Company, but is not nominated by the Board for
election by the shareholders, other than for good reason as determined by the
Board in its discretion, then the Restricted Share Units shall vest in full as
of the Grantee’s last date of service as a director with the Company; (ii) upon
the occurrence of a Change in Control prior to a Vesting Date and during the
Grantee’s Continuous Service, the Committee may, in its sole discretion,
accelerate the vesting of the Restricted Share Units in full or in part; and
(iii) the Committee may, in its sole discretion, provide for the full or partial
acceleration of vesting of the Restricted Share Units in connection with the
termination of the Grantee’s Continuous Service for any reason prior to a
Vesting Date, including, but not limited to, termination of Continuous Service
as a result of the Grantee’s death or “Disability”, defined as the Grantee’s
permanent and total disability (within the meaning of Section 22(e) of the
Code), as determined by a medical doctor satisfactory to the Committee.
 
 

 
 
(c)            For the purposes of this Agreement, “Change in Control” shall
have the meaning set forth in the Plan.
 
3.            Forfeiture of Restricted Share Units. The Restricted Share Units
that have not yet vested pursuant to Section 2(a) shall be forfeited
automatically without further action or notice if the Grantee ceases to be a
director of the Company other than as provided pursuant to Section 2(b).
 
4.            Payment.
 
(a)            Except as may be otherwise provided in this Section, the Company
shall deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within thirty (30) days
following the date that the Restricted Share Units become vested in accordance
with Section 2.
 
(b)            Notwithstanding Section 4(a), to the extent that the Grantee’s
right to receive payment of the Restricted Share Units constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code, payment of any
vested Restricted Share Units shall be subject to the following rules, to the
extent necessary to comply with Section 409A of the Code:
 
(i)           Except as provided in Section 4(b)(ii), the Shares underlying the
vested Restricted Share Units shall be delivered to the Grantee (or the
Grantee’s estate in the event of death) within thirty (30) days after the
earlier of: (A) the Grantee’s “separation from service” within the meaning of
Section 409A of the Code; (B) the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code; or (C) the Vesting Date.
(ii)           If the Restricted Share Units become payable as a result of
Section 4(b)(i)(A), but not as a result of the Grantee’s death, and the Grantee
is a “specified employee” at that time within the meaning of Section 409A of the
Code, then the Shares underlying the vested Restricted Share Units shall instead
be delivered to the Grantee within thirty (30) days after the first business day
that is more than six months after the date of his or her separation from
service (or, if the Grantee dies during such six-month period, within thirty
(30) days after the Grantee’s death).
 
(c)            The Company’s obligations with respect to the Restricted Share
Units shall be satisfied in full upon the delivery of the Shares underlying the
vested Restricted Share Units.
 
5.            Transferability. The Restricted Share Units may not be
transferred, assigned, pledged or hypothecated in any manner, or be subject to
execution, attachment or similar process, by operation of law or otherwise,
unless otherwise provided under the Plan. Any purported transfer or encumbrance
in violation of the provisions of this Section 5 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Share Units.
 
6.            Dividend, Voting and Other Rights. The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof, and no
dividend equivalents will be paid or provided under this Agreement. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement. 
 
2

 
 
 
7.            No Retention Rights. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of service as a
director of the Company, nor limit or affect in any manner the right of the
Company and its shareholders to terminate the service of the Grantee as a
director of the Company or adjust the compensation of the Grantee.
 
8.            Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary.
 
9.            Taxes and Withholding. To the extent the Company or any Subsidiary
is required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the applicable tax withholding (based on the
Fair Market Value of the Shares on the date of delivery); provided that in no
event shall the value of the Shares retained exceed the amount of taxes required
to be withheld based on the maximum statutory tax rates in the Grantee’s
applicable taxing jurisdictions. If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes at any time other than upon
delivery of the Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall have the right in its sole discretion to (a) require the
Grantee to pay or provide for payment of the required tax withholding, or (b)
deduct the required tax withholding from any amount of salary, bonus, incentive
compensation or other amounts otherwise payable in cash to the Grantee (other
than deferred compensation subject to Section 409A of the Code).
 
10.          Adjustments. The number and kind of Shares deliverable pursuant to
the Restricted Share Units are subject to adjustment as provided in Section 16
of the Plan.
 
11.          Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided, however,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.
 
12.          Amendments. Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.
 
13.            Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
 
3

 
 
14.            Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.
 
15.            Successors and Assigns. Without limiting Section 5, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the permitted successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.
 
16.            Choice of Law. The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Nevada, without
giving effect to the principles of conflict of laws thereof.
 
17.            Data Privacy. In order to administer the Plan, the Company may
process personal data about the Grantee. Such data includes, but is not limited
to the information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business addresses and other contact information and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By signing this Agreement, the Grantee gives explicit consent to
the Company to process any such personal data. The Grantee also gives explicit
consent to the Company to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is not a U.S.
resident, to the United States, to transferees that shall include the Company
and other persons who are designated by the Company to administer the Plan.
 
18.            Plan and Prospectus Delivery. By signing this Agreement, the
Grantee acknowledges that a copy of the Plan, the Plan Summary and Prospectus,
and the Company's most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by or provided to the Grantee, and the
Grantee consents to receiving the Prospectus Information electronically, or, in
the alternative, agrees to contact the Chief Financial Officer of the Company to
request a paper copy of the Prospectus Information at no charge. The Grantee
also represents that he or she is familiar with the terms and provisions of the
Prospectus Information and hereby accepts the Award on the terms and subject to
the conditions set forth herein and in the Plan. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.
 

 
4

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
 
 
BK TECHNOLOGIES, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

 
 
GRANTEE
 
   
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 
 

 
 
 
 
 
5
